DETAILED ACTION
In response to communication filed on 9/7/2021.
Claims 1,12-22, and 28-30 are pending.
Claims 1,12-14,18 and 19 are rejected.
Claims 15-17, and 20-22 are objected to for having allowable subject matter.
Claims 28-30 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 9/7/2021. Claims 1,12 and 28-30 were amended and claims 1,12-22, and 28-30 remain pending.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatenable over Kim et al. (US Pub. 2017/0202009)(K1 hereafter) in view of Yang et al. (US Pub. 2015/0117319)(Y1 hereafter).

Regarding claims 1 and 12, K1 teaches a terminal (i.e. user equipment UE)[refer Fig. 26; 2620] comprising: 
	a processor [refer Fig. 26; 2621];
	a storage medium (i.e. memory)[refer Fig. 26; 2622] having program instructions stored thereon, the computer program instructions, when executed by the processor [paragraph 0421] perform processing of:
transmitting to a base station (i.e. eNB)[refer Fig. 26; 2610] a schedule request (SR)[refer Fig. 25; 2505][paragraph 0402], the schedule request indicates a volume (i.e. size) of the uplink data [paragraph 0408], the volume of the uplink data is indicated by information bits (i.e. data regions) in the schedule request (different SR types are matched to respective three data regions and are configured [paragraph 0300], the size of the UL data is through the SR type received [paragraph 0301]); 
receiving, from the base station, an uplink grant [refer Fig. 25; 2513] indicating scheduling information (i.e. UL resources) for transmitting uplink data [paragraph 0411], the scheduling information is allocated by the base station according to a volume of the uplink data [paragraph 0412], the volume being determined by the schedule request (i.e. SR type)[paragraph 0412]; and 
the transmitting unit further configured to transmit to the base station the uplink data [refer Fig. 25; 2515] by employing the scheduling information (i.e. using UL resources)[paragraph 0413].  

Y1 discloses a scheduling request having scheduling information, such as buffer size and status, the scheduling information can be included in the padding of data [paragraph 0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 in incorporate scheduling information (i.e. bits) that identifies a size within the padding of data within a scheduling request as taught by Y1.  One would be motivated to do so to provide a means of improving scheduling requests [refer Y1; paragraph 0050].

Regarding claim 13, K1 teaches the SR indicates scheduling information for a buffer status report (BSR) (a SR type transmitted by the UE indicates a procedure for assigning uplink resources for the transmission of an existing BSR of 6 bits)[paragraph 0405] and the BSR indicates the volume of the uplink data [paragraph 0410], and before receiving from the base station an uplink grant indicating scheduling information for transmitting uplink data [refer Fig. 25; 2513][paragraph 0412], the transmitting unit is further configured to:  
transmit the BSR according to the scheduling information for the BSR indicated by the SR [refer Fig. 25; 2509][paragraph 0406], the scheduling information is allocated by the base station (the UE receives an UL grant for sending a BSR)[paragraph 0405] according to the volume of the uplink data indicated by the BSR received based on the scheduling information for the BSR [paragraph 0412].  

Regarding claim 14, K1 teaches the scheduling information for the BSR is indicated by information bits in the SR [paragraph 0312].  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Y1, as applied to claim 12, in further view of Nakashima et al. (US Pub. 2013/0128854)(N1 hereafter).

Regarding claim 18, K1 fails to disclose the SR indicates whether a volume of the whole uplink data to be transmitted by the user equipment is greater than a threshold.  
	N1 discloses a scheduling request (SR) that indicates not only information about whether to request resource allocation but also other information items and is of multiple bits [paragraph 0216], when the amount of data stored in a transmission buffer is equal to or larger than a threshold value, an SR is generated that request allocation of a large number of resources accordingly [paragraph 0218].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of a scheduling request that can be used to indicate appropriate number of resources based upon a threshold of data for transmission as taught by N1.  One would be motivated to do so to provide a base station with appropriately obtained information [refer N1; paragraph 0025]. 

Regarding claim 19, K1 fails to disclose whether a volume of whole uplink data to be transmitted by the user equipment is greater than a threshold is indicated by information bits in the SR or resources for transmitting the SR, and the resources for transmitting the SR include at least one type of time resources, frequency resources and code resources for transmitting the SR.
	N1 discloses a scheduling request (SR) that indicates not only information about whether to request resource allocation but also other information items and is of multiple bits [paragraph 0216], when the amount of data stored in a transmission buffer is equal to or larger than a threshold value, an SR is generated that request allocation of a large number of resources accordingly [paragraph 0218].
. 
	
Allowable Subject Matter
Claims 28-30 are allowed.
Claims 15-17, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to suggest or make obvious, alone or in combination, that a volume of uplink data is further indicated by resources for transmitting the scheduling request, and the resources transmitting the scheduling request include at least one type of time resources, frequency resources and code resources for transmitting the scheduling request, as noted in claims 15-17 and 22, and
when a scheduling request indicating a volume of the whole uplink data to be transmitted by the terminal is not greater than a threshold, scheduling information for transmitting the uplink data sent by a base station is allocated according to the threshold, and when the volume is greater than the threshold, the scheduling information is allocated according to the threshold to transmit uplink data, and the terminal indicates a volume of remaining uplink data to be transmitted by the terminal to the base station by the uplink data, as noted in claims 20 and 21.



Response to Arguments

Applicant’s arguments, see pages 7-9, filed 9/7/2021, with respect to the rejection of claims 1 and 12-14 under 35 U.S.C. 102(a)(2) and claims 18 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims altering the scope to requiring information bits for identifying a volume of uplink data to be padded in the scheduling request.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yang et al. (US Pub. 2015/0117319)(Y1 hereafter).

Regarding claims 1 and 12, applicant argues that the applied reference does not teach newly added claim limitation, namely, “the information bits for indicating the volume of uplink data are padded in the scheduling request.” 
In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection as noted above.  In light of the amendments to the claims, a new grounds of rejection has been made in view of the teachings of Y1, whom is cited for disclosing that in an analogous art to Kim et al. (US Pub. 2017/0202009)(K1 hereafter), a scheduling request has scheduling information, such as buffer size and status, in which the scheduling information can be included in the padding of data [paragraph 0057].
Given the broadest reasonable interpretation of the claim language, information bits that indicate a volume of uplink data that is padded in a scheduling request can be reasonably seen as scheduling information that provides information that identifies buffer size (i.e. volume) that is padded within data of a scheduling request as taught by Y1.  
Accordingly, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 in incorporate scheduling information (i.e. bits) that identifies a size within the padding of data within a scheduling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        


/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412